Citation Nr: 1431300	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for dermatitis of the feet.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1987 to October 1987, active duty from July 1989 to January 1992 and from February 2003 to December 2003, including in Iraq and Kuwait in support of Operation Enduring Freedom and Operation Iraqi Freedom, and active duty for special work from February to September 2005.  The Veteran also had additional unverified ACDUTRA in 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted, in pertinent part, the Veteran's claim of service connection for dermatitis of the feet, assigning a zero percent (non-compensable) rating effective October 16, 2007.  The Veteran disagreed with this decision in March 2008.  He perfected a timely appeal in May 2009.

This matter also is on appeal from a March 2009 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD (which was characterized as separate service connection claims for anxiety, depression, and for PTSD).  The Veteran disagreed with this decision in June 2009.  He perfected a timely appeal in April 2010 and requested hearings before the RO and the Board.  The Veteran failed to report for his RO hearing when it was scheduled in March 2010.  He subsequently withdrew his Board hearing request in December 2011.  See 38 C.F.R. § 20.704 (2013).  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In May 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain the Veteran's updated VA treatment records and schedule him for appropriate examinations to determine the nature and etiology of his acquired psychiatric disability and the current nature and severity of his service-connected dermatitis of the feet.  The requested records subsequently were associated with the Veteran's claims file.  A VA psychiatric examination occurred in August 2012.  Without good cause, the Veteran failed to report for a VA dermatology examination when it was scheduled in February 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); see also 38 C.F.R. § 3.655(b) (2013).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current acquired psychiatric disability is not related to active service or any incident of service.

2.  Without good cause, the Veteran failed to report for a VA examination scheduled for the purpose of determining the current nature and severity of his service-connected dermatitis of the feet.

3.  The record evidence shows that the Veteran's service-connected dermatitis of the feet affects zero percent of the entire body and zero percent of the exposed areas of the body.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include anxiety, depression, and PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for an initial compensable rating for service-connected dermatitis of the feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7899-7806 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to the Veteran's service connection claim for an acquired psychiatric disability, the Board notes that, in letters issued in October 2007 and in October 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of this claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of this claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the VCAA notice issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the Veteran's higher initial rating claim for dermatitis of the feet is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision issued in January 2008.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, in October 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for dermatitis of the feet, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  As noted elsewhere, applicable VCAA notice was provided prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his attorney has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, 19 Vet. App. at 473, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for dermatitis of the feet, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard , 4 Vet. App. at 394.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he failed to report for his RO hearing and then withdrew his Board hearing request (as noted in the Introduction).  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran was provided with VA examinations which address the contended causal relationship between the claimed acquired psychiatric disability and active service and the current nature and severity of his service-connected dermatitis of the feet.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

The Board notes in this regard that the Veteran failed to report for VA examination in February 2013 scheduled for the purpose of determining the current nature and severity of his service-connected dermatitis of the feet.  Neither the Veteran nor his attorney shown good cause for the failure to report for this examination.  The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. §§ 3.655(a)-(b).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion with respect to the higher initial rating claim for service-connected dermatitis of the feet.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that he incurred an acquired psychiatric disability, to include anxiety, depression, and PTSD, during active service.  He specifically contends that in-service experiences while in Iraq and Kuwait in support of Operation Enduring Freedom caused or contributed to his current acquired psychiatric disability.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010, as in this case.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because an acquired psychiatric disability, to include anxiety, depression, and PTSD, is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.  See also 38 C.F.R. § 3.384 (2013) (defining "psychosis" as a chronic disability).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show that he denied all relevant medical history on a Pre-Deployment Health Assessment completed in March 2003 before he was sent overseas to Kuwait.  The Veteran also denied all relevant medical history on a December 2003 Post-Deployment Health Assessment following a deployment to Kuwait.  Later in December 2003, the Veteran declined to undergo a separation physical examination.

The Veteran denied all relevant medical history on a periodic physical examination in October 2005.  Clinical evaluation was normal except for a left wrist cyst and a left shoulder tattoo.

The Veteran's service personnel records show that his detachment commander reported in a December 2003 memorandum that the Veteran "has performed his duties in the countries of Kuwait and Iraq."  This memorandum also indicated that the Veteran "performed his duties in Operation Iraqi Freedom in a Hostile Combat Zone" between April 7, 2003, and August 22, 2003.

The Veteran's DD Form 214 indicates that he served as a combat engineer.
 
The post-service evidence shows that VA PTSD and depression screenings conducted in February 2005 and in February 2007 were negative.  A VA PTSD screening conducted in October 2008 was positive.

On VA mental disorders examination in February 2009, it was noted that the Veteran "met criteria for a diagnosis of alcohol dependence with concomitant high levels of anxiety and depression as indicated by test scores."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any family psychiatric history or pre-military trauma history.  He reported serving in combat in Iraq near Mosul from April to September 2003 but sustained no combat wounds.  No history of mental health treatment.  The VA examiner stated that the Veteran's "marriage has changed since Iraq.  [He] has used [alcohol] every day and has usually consumed a 12-pack per day.  His [significant other] objects to his drinking.  [The Veteran] does not believe his [alcohol] use has affected his functioning."  He reported a good relationship with his siblings and parents.  The Veteran "does nothing outside the family now.  He used to bowl and play pool with male friends starting at age 14 and continuing until age about 33.  Upon return from Iraq, [he] lost interest in doing things with friends."  The Veteran was self-employed as a carpet installer "and works a couple days each week."  He hunted and fished and watched 3-4 hours of television per day.  The VA examiner stated:

[The Veteran] presents as a heavy drinker who may be in some denial about the negative effects of [alcohol] use.  He reports little in the way of family problems but may be minimizing such problems.  He reports little social involvement or support and [a]ttributes this to service in Iraq.  Recreational functioning appears to be intact.  Quality of life overall appears to be mildly impaired.  It is difficult to characterize psychosocial functioning with confidence because it is based on [the Veteran's] report and [alcohol] use may alter [his] perception of his own functioning.

The Veteran stated that, before serving in Iraq, he drank "about 6 beers on weekends," and, after serving in Iraq, he began drinking "twice that each day of the week."  He drank to sleep and slept 8 hours a night with hangovers every morning.  The Veteran also "reports that sleep is a problem.  He dreams and wakes in a cold sweat with shivers."  He was mildly angry throughout the day and his anger did not affect his family life.  "He denies having any depression."  

Mental status examination of the Veteran showed he was clean, casually dressed, with repetitive acts, restless, and tense, rapid speech, an ability to do serial 7's, orientation to person and place but not to time, unremarkable thought process and content, and no delusions or hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal ideation, good impulse control, an ability to maintain minimum personal hygiene, and normal memory.  The VA examiner stated:

[The Veteran] worries mildly about the safety of his family members when they go out on the road.  He denies other worries.  He looks over his back and jumps when surprised by loud noise.  He was exposed to hostile fire on a couple days in Iraq.  He came under fire while in a building.  His unit fired back.  He is uncertain what effect it had.  This was his most frightening event while in Iraq.

The Veteran's psychiatric testing results suggested "no problems with anxiety."  The VA examiner stated, "The available evidence indicates that the use of alcohol is the primary cause of intermittent decrease in vocational functioning."  This examiner also opined that "there is not a diagnosable problems with anxiety.  There is evidence for mild depression.  It is not possible at this time to conclude that the depression" is related to active service or any incident of service.  The rationale for this opinion was:

There is a lack of congruence between the [Veteran's] description of emotional distress and the results of the psychological testing.  The mild depression indicated by the [Veteran's] psychological test results may be due to prolonged alcohol use.  It is a standard of practice to postpone diagnosis of independent psychiatric conditions until some period of sobriety is achieved.  Based on the current interview and information contained in recent VA notes, alcohol use is a significant problem that more likely than not negatively impacts the [Veteran's] mood.  For these reasons, it is not possible to say with confidence that the [Veteran's] depression is independent of his alcohol use.

The Axis I diagnoses included mild depressive disorder, not otherwise specified.

On VA PTSD Disability Benefits Questionnaire (DBQ) in August 2012, the Veteran complained that "his psychosocial functioning has changed since returning from active duty" because he was drinking 3 times as much alcohol as he drank before serving in Iraq.  He also complained of poor sleep since returning from Iraq, drinking "just to get to sleep," waking in sweats "every night," and "feeling 'shakes if I don't drink.'"  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran had lived with his significant other for 20 years and reported they "get along fine."  He drank alcohol every day and his significant other "does not approve" and "has threatened to leave him secondary to his drinking.  He minimizes his drinking's effect on [his] relationship as well as his functioning."  He reported having a social network of friends but was less involved in his children's lives "because of the alcohol.  He reported drinking upwards of 18 beers a night with blackouts."  His previously active lifestyle had become more sedentary although he hunted and fished as hobbies.  He also reported he already had been drinking on the day of the VA examination "4 or 5 today" and his last drink had been the morning of this examination.  He had been out of work for the previous 12 months but was working odd jobs to pay the bills.  The VA examiner noted that there was no evidence of PTSD or anxiety disorder at the Veteran's most recent VA examination in February 2009.  The Veteran also had failed to report for several outpatient substance abuse treatment program (SATP) appointments since his examination.  The Veteran "expresses intermittent symptoms of depression related to feeling guilty for his drinking to excess, blackouts when he will 'say things [I] don't remember' and apologize for [the] next day, feeling [a] hangover [the] next day."  The VA examiner stated, "He endorses memory problems, low energy, feeling nervous inside (all symptoms alcohol can cause.  Veteran's drinking history is consistent with a dependence pattern of continuous use dating back to 2003."  

The August 2012 VA PTSD examiner also stated that the Veteran "uses denial and minimizing ego defense/coping when asked about his drinking/effect on his mental health and overall psychosocial functioning."  The Veteran denied any problems related to anxiety.  The VA examiner stated that, although there was a VA outpatient treatment note indicating a diagnosis of provisional PTSD, there was "NO supporting evidence of documented qualifying stressor, [the] Veteran's reaction to stressor, or resulting distress prior to today's examination.  It appears [that] this diagnosis has never been fully granted."  This examiner also stated, "While [the Veteran] has reported combat exposure, his current assessment is not consistent with PTSD diagnosis at this time."  This examiner concluded that the Veteran's alcohol use met the DSM-IV criteria for alcohol dependence.  

The August 2012 VA PTSD examiner noted that, although the Veteran described in-service stressors of "being exposed to dead bodies on one occasion" and "he reportedly saw Iraqi[s] firing shots in his general direction while in Kuwait City," neither of these stressors met the DSM-IV criteria for stressors sufficient to support a diagnosis of PTSD.  This examiner also noted that neither of the Veteran's claimed in-service stressors was related to the fear of hostile military or terrorist activity.  This examiner noted further that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD.  The VA examiner concluded that the Veteran's "current assessment of psychosocial functioning is impaired primarily due to continued alcohol misuse and consequences of continued use."  This examiner also concluded that it was not possible to differentiate what symptoms were attributable to depressive disorder versus alcohol dependence.  The rationale was:

[The] Veteran's depressive symptoms are complication[s] from chronic alcohol dependence.  Onset of heavy drinking consistent with subsequent[] development of depressive symptoms (intermittent low mood, feelings of guilt, low energy, poor concentration, poor sleep).  As long as [the] Veteran [is] alcohol dependent, it is impossible to accurately assess depressive symptoms independently.

The VA examiner opined that it was less likely than not that the Veteran's depressive disorder was related to active service or any incident of service.  The rationale for this opinion was that the Veteran's current alcohol dependence was responsible for his symptoms of depression.  "It is impossible to accurately assess depressive symptom severity when concurrent chronic alcohol dependence [is] in [the] clinical presentation."  This examiner again noted that "it is standard psychiatric practice to postpone diagnosis of independent psychiatric conditions until some period of sobriety is achieved.  This has NOT occurred, in fact, per Veteran's report...his drinking has actually worsened over time."  This examiner noted further that the Veteran had presented to this examination "acutely inebriated."  This examiner also concluded:

It is premature and nothing more than speculative to otherwise attempt to accurately diagnose or determine separate impairment caused by any other psychiatric condition while active addiction is present.  Therefore it would be speculative to suggest that [the] Veteran's depressive features are due to any injuries or experiences in service.

This examiner concluded that the "[b]est available evidence supports [a] nexus that [the Veteran's] current depressive symptoms more likely than not are directly related to his chronic alcohol use at this time."  The Axis I diagnoses included depressive disorder, not otherwise specified.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability, to include anxiety, depression, and PTSD.  The Veteran contends that he incurred his current acquired psychiatric disability during active service.  The record evidence does not support the Veteran's assertions regarding in-service incurrence or a nexus between his current acquired psychiatric disability (diagnosed as depressive disorder, not otherwise specified) and active service.  It shows instead that, although the Veteran currently experiences depressive disorder, it is not related to active service and developed instead as a result of his chronic and continuing alcohol dependence (as noted on VA examination in August 2012).  The Board observes initially that it is not clear from a review of the Veteran's service personnel records whether he engaged in combat against the enemy while on active service.  The Veteran's available DD Form 214's show no combat decorations or awards at any time during his multiple periods of active service, including in Iraq and Kuwait.  His service personnel records also show that he "performed his duties in Operation Iraqi Freedom in a Hostile Combat Zone" between April 7, 2003, and August 22, 2003, and was a combat engineer.  Resolving any reasonable doubt in the Veteran's favor, the Board determines that  the Veteran served in combat in Iraq and the presumptions available for combat Veterans are applicable to this case.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The Board next finds that an anxiety disorder, depressive disorder, and PTSD were not diagnosed during the Veteran's active duty service.  Although the Veteran has asserted that his claimed acquired psychiatric disability began during combat service in Iraq, his available service treatment records do not indicate any relevant complaint, treatment, or diagnosis during service.  The Board finds it highly significant that the Veteran specifically denied any relevant psychiatric history or complaints after he returned from his overseas deployment to Iraq and Kuwait in 2003.  Since the record evidence shows no diagnosis of a psychiatric disorder, to include PTSD, anxiety and depression, during the Veteran's period of service in this case, the Board cannot find that the Veteran was diagnosed with PTSD, anxiety, or depression during his active service in Iraq, even under the relaxed evidentiary standards regarding an in-service diagnosis in 38 C.F.R. § 3.304(f).  See 38 C.F.R. § 3.304(f)(1) (2013) (eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service).

At his most recent VA examination in August 2012, the Veteran appeared to have identify his claimed in-service stressors, when he described "being exposed to dead bodies on one occasion" and "he reportedly saw Iraqi[s] firing shots in his general direction while in Kuwait City."  The August 2012 VA examiner concluded that neither of these claimed in-service stressors met the DSM-IV criteria for stressors sufficient to support a diagnosis of PTSD.  This examiner also noted that neither of the in-service stressors identified by the Veteran was related to the fear of hostile military or terrorist activity.  Critically, the August 2012 VA examiner took into account the Veteran's combat exposure and his other identified in-service stressors, as well as his post-service alcohol abuse, and ultimately determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD (or an anxiety disorder).  This opinion was fully explained and supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Hence, the Board attaches great weight and probative to the August 2012 VA examination report.

With respect to the Veteran's claimed anxiety and PTSD, the Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced anxiety or PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of anxiety at any time during the pendency of this appeal.  Although the Veteran's PTSD screening was positive in October 2008, the August 2012 VA examiner concluded that, although there was a VA outpatient treatment note indicating a diagnosis of provisional PTSD, there was "NO supporting evidence of documented qualifying stressor, [the] Veteran's reaction to stressor, or resulting distress prior to today's examination.  It appears [that] this diagnosis has never been fully granted."  The examiner also stated, "While [the Veteran] has reported combat exposure, his current assessment is not consistent with [a] PTSD diagnosis at this time."  The findings and opinions contained in the August 2012 VA examination report show the inadequacies in the earlier diagnosis of provisional PTSD at the time, which do not indicate a valid diagnosis of PTSD (or a diagnosis of an anxiety disorder) in accordance with the criteria in DSM-IV.  Therefore, as previously explained above, the August 2012 VA examination report is the most probative and persuasive evidence of record demonstrating that the Veteran does not have a psychiatric disability manifested by PTSD and anxiety.

The record evidence also does not support finding that the Veteran's current acquired psychiatric disability (diagnosed as depressive disorder, not otherwise specified) is related to active service.  The Board again recognizes that the Veteran served in combat in Iraq.  The existence of the Veteran's combat service does not establish presumptive service connection for his current acquired psychiatric disability, however.  The Veteran's service treatment records do not indicate any in-service complaints of or treatment for depressive disorder at any time during his multiple periods of service although this does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board again finds it highly significant that, although the Veteran subsequently asserted that his psychiatric disability began following his deployment to Iraq, his service treatment records show that he specifically denied any relevant psychiatric history or complaints in December 2003 following this deployment.  The Veteran's post-service depression screenings also were negative between 2005 and 2008.

The Board acknowledges that the VA examiner concluded in February 2009 that it was not possible to determine whether the Veteran's depressive disorder was related to active service and a different VA examiner concluded in August 2012 that it would be speculative to find a causal relationship between the Veteran's current depressive disorder and active service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl, 21 Vet. App. at 124.  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

Having reviewed the February 2009 and August 2012 VA examinations, the Board finds that, although both of these VA examiners essentially concluded that it would be speculative to opine as to the etiological relationship between the Veteran's depressive disorder and active service, they also provided sufficient additional detail in their opinions explaining why speculation was necessary.  The February 2009 VA examiner noted that the Veteran's reported emotional distress was not supported by his psychological testing results.  This examiner also noted that the Veteran's mild depression "may be due to prolonged alcohol use" and indicated that the Veteran's chronic and continuing alcohol abuse "is a significant problem" and a period of sobriety was needed before diagnosing "independent psychiatric conditions."  The August 2012 VA examiner noted repeatedly that it would be impossible to separate the symptomatology attributable to the Veteran's depressive disorder from the symptomatology attributable to his chronic and continuing alcohol abuse.  This examiner also noted again that it was standard psychiatric practice to await a period of sobriety before rendering psychiatric diagnoses.  He noted further that not only had a period of sobriety not transpired before a psychiatric diagnosis could be rendered in this case, in fact, the Veteran's alcohol consumption had increased since his prior VA examination in February 2009.  The August 2012 VA examiner concluded that it was less likely than not that the Veteran's depressive disorder was related to active service and more likely than not that it was related to his alcohol abuse.  Having reviewed the February 2009 and August 2012 VA examiner's opinions, the Board finds that both of these examiners fully explained the reasons for the speculation contained in their opinions concerning the contended etiological relationship between the Veteran's depressive disorder and active service.  Thus, the Board also finds that these opinions are sufficient to adjudicate the Veteran's service connection claim.

In summary, the evidence does not support a finding that the Veteran experienced anxiety or PTSD during or after active service, including while in combat in Iraq.  The evidence also does not support a finding that the Veteran's current depressive disorder is related to active service.  Thus, the Board finds that service connection for an acquired psychiatric disability, to include anxiety, depression, and PTSD, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of an acquired psychiatric disability have been continuous since service.  He asserts that he continued to experience symptoms relating to an acquired psychiatric disability (anxiety and depression) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an acquired psychiatric disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at a post-deployment examination in December 2003 following his deployment to Iraq and Kuwait, he denied any history or complaints of symptoms of an acquired psychiatric disability (as noted above).  Specifically, a periodic physical examination report completed in October 2005 contemporaneous to his separation from service, reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including dermatitis of the feet.  Significantly, during that treatment, when he specifically complained of other problems, he never reported psychiatric complaints.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, the record evidence showing no anxiety or PTSD which could be related to active service, and the record evidence showing that his current depressive disorder is not related to service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Higher Initial Rating Claim

The Veteran contends that his service-connected dermatitis of the feet is more disabling than currently evaluated.  

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected dermatitis of the feet currently is evaluated as zero percent disabling (non-compensable) by analogy to 38 C.F.R. § 4.118, DC 7899-7806 (other skin disabilities-dermatitis or eczema).  See 38 C.F.R. § 4.118, DC 7899-7806 (2013).  A zero percent rating is assigned under DC 7806 for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas of the body and requiring no more than topical therapy during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema affecting at least 5 percent but less than 20 percent of the entire body or exposed areas of the body or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or exposed areas of the body or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned under DC 7806 for dermatitis or eczema affecting more than 40 percent of the entire body or exposed areas of the body or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.

Factual Background

The Veteran's available service treatment records show that, on outpatient treatment on May 22, 2003, the Veteran complained of sores on both feet.  Objective examination showed sores on the second and third metatarsal of the left foot and on the outside of both feet.  

On July 28, 2003, the Veteran complained of "sores on both feet" which had lasted for 2 months.  Objective examination showed excoriated lesions on the dorsal aspect of both feet and small blisters with clear fluid discharge.  The assessment was possible dishydrotic eczema.

On August 15, 2003, the Veteran complained of a rash on the bilateral feet at the dorsal distal aspect with "red peeling/crusty skin with web space involvement" that had lasted for several months and "pain when skin cracks open."  He was treating this problem with once weekly difulcan tablets "and exposure to air (no boots)."  There had been no significant change in this problem "except lesions dryer and crustier [sic]."  Physical examination showed bilateral feet without significant change "with red crusty peeling skin" consistent with a tinea infection including in the web spaces and "some nail involvement also," and no evidence of bacterial infection.  The diagnosis was tinea pedis.  The Veteran was advised to use bacitracin ointment or Vaseline petroleum jelly twice daily "to keep feet from drying excessively and skin splitting/fissuring."  He also was advised to continue "with vigilant air drying/exposure of feet, no boots, wear socks and shoes as little as possible."

On August 17, 2003, the Veteran complained of a 4-month history "of red weeping crusty scaly rash on bilat[eral] feet."  He had treated this problem with topical antifungals, oral anti-fungal, topical steroids, soaks, and antibiotics (for a presumed secondary bacterial infection) without improvement.

On August 25, 2003, the Veteran's complaints included itching, burning, dry/cracking skin on the bilateral feet which had lasted for 4 months and included c crusting and weeping "in beginning."  Objective examination of the bilateral feet showed erythema with crusting.  The assessment was contact dermatitis.  The Veteran was advised to soak his feet three times a day, use ointment twice daily, and take Keflex 500 mg twice daily.

On September 2, 2003, the Veteran complained of a rash on both feet with soreness "on both sides of [the] feet."  Objective examination showed improved erythematous scaly plaques on the dorsal and lateral feet.  The assessment was resolving contact dermatitis.  The Veteran was advised to continue using ointment twice daily.  

On September 6, 2003, the Veteran complained of a 4-month history of bilateral pruritic vesicles and foot rash and sweating feet.  A history of onychomycosis was noted.  Objective examination showed bilateral erythematous scaling papules and plaques consistent with areas of hyperkeratosis and ruptured vesicles on the feet.  The assessment was resolving dishydrotic eczema secondary to a bacterial infection versus bullous-type tinea versus rule-out onychomycosis.

On September 8, 2003, no complaints were noted.  The Veteran had reported for patch testing in follow-up for eczematous foot eruptions.  Objective examination showed erythematous scaly plaques on the bilateral feet "mainly dorsal to lateral."  The assessment was eczematous eruptions with questions as to whether they were contact, dyshydrotic, or other eczema.

On September 12, 2003, the Veteran was placed on a temporary physical profile for severe chronic foot dermatitis.  This profile expired in March 2004.

In October 2003, the Veteran reported that his foot dermatitis was "doing much better."  Objective examination showed a few vesicles on the toes and lateral aspect of the feet.  The assessment was resolving foot dermatitis.

On periodic physical examination in December 2003, the Veteran's medical history included bilateral foot infections "since May 1, 2003."  

The post-service evidence shows that, on VA outpatient treatment in January 2004, the Veteran complained of "skin problem in feet" since May 2003.  He reported developing this problem while on active duty in Kuwait.  He also reported that Clobetasol ointment was the only treatment which had helped this problem.  Physical examination showed a "very superficial ulceration" on one area on the inner side of the right heel.  The diagnosis was bullous disease of both feet by history.  The Veteran's Clobetasol ointment was refilled.

In February 2005, it was noted that the Veteran was establishing care at a new VA community based outpatient clinic.  He reported being discharged from active service "due to a foot disease?? that he states they did not know what it was nor could they cure it.  Uses creams daily to keep it under control.  He stated at its worst...his feet looked like 'raw hamburger.'"  A history of an undiagnosed rash on both feet with the loss of 4 toenails was reported.  Physical examination of the Veteran's skin showed discoloration, a "ruddish" color around the ankles and top of the feet, normal toenails, no scratches, and strong pulses.  The assessment included dermatitis.

On VA examination in November 2007, the Veteran's complaints included a rash on his feet.  He reported that while on active service overseas in April 2003 "he got red bumps on the tops and sides of his feet."  These bumps later "spread all over his feet and his toenails got real[ly] thick.  He was told not to wear boots."  He then lost all of his toenails "a total of 4 times and saw 9 different specialists and no one could tell him what was wrong.  He used numerous medications and nothing seemed to help."  His rash went away in 2005.  "He no longer has a rash.  He does state that he still has problems with his feet being really sweaty" several times a week for several hours at a time.  "He said that his feet also are cold at times for no apparent reason and they get cramps in them as well."  The Veteran also reported that "his feet used to bleed and get puffy and watery and the skin would peel off and stick to the inside of his socks but that no longer happens."  

Physical examination of the bilateral feet in November 2007 showed no rash.  "As there is no rash present, this effects 0% of the total body surface and 0% of the exposed body surface.  It is noted that the Veteran's feet are cold and clammy and have apparently been sweaty but it is noted that when I shook hands with the Veteran at the end of the exam, his hands have the same feeling."  Physical examination also showed 10 intact toenails with normal appearance, no evidence of onychomycosis, scarring, disfigurement, acne, or chloracne.  The impressions included no rash or evidence of a rash on the bilateral feet.

On VA outpatient treatment in October 2008, the Veteran complained of "[a] rash off-and-on for 5 years on both feet" since active service in Iraq.  "Initially he states it was small bumps on the top of both feet that developed into scaly areas and eventually sores."  The VA clinician noted, "Presently he has some reddened areas on the top of both feet and a scaly patch on the midportion plantar surface of his left foot.  He states he is almost healed at this time."  Objective examination showed slightly erythematous dorsum of both feet "consistent with prior history of more severe rash that has healed" and a 1 x 2 centimeter (cm) patch on the plantar surface medial left foot "that is scaly and dry."  The assessment included chronic bilateral foot rash "improved at this visit."

In February 2009, the Veteran's complaints included "breaking out of rash on his feet which initially started in 2003."  Objective examination of the feet showed a scattered bronzing appearance with some scaly chronic-appearing rash topically on the dorsum of the right foot.  The assessment included chronic bilateral foot rash.

In April 2009, "a long history of a pruritic eruption on his bilateral feet" was noted.  Physical examination of the dorsal and plantar feet showed confluent erythematous patches with some denuded areas.  The assessment was contact dermatitis "likely due to leather."  The Veteran was advised to change his socks 3 times a day, to buy hypoallergenic shoes, and to use Clobetasol ointment twice daily.  

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his service-connected dermatitis of the feet.  The Board notes initially that the Veteran failed to report, without good cause, for a VA examination scheduled in February 2013.  The relevant regulations provide that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  In this case, neither the Veteran nor his attorney has explained why he failed to report without good cause for the February 2013 VA examination.  The record evidence shows that the Veteran's service-connected dermatitis of the feet affects zero percent of the entire body and zero percent of the exposed areas of the body (as seen on VA examination in November 2007) and requires no more than topical therapy for treatment (as seen on VA outpatient treatment in April 2009).  This merits a zero percent (non-compensable) rating under DC 7806.  See 38 C.F.R. § 4.118, DC 7806 (2013).  The Veteran's available service treatment records show that he complained of and was treated for dermatitis of the feet on multiple occasions.  The post-service evidence shows that, on VA examination in November 2007, the Veteran's service-connected dermatitis of the feet resolved in 2005 and had not reoccurred.  It appears that the Veteran's service-connected dermatitis of the feet reoccurred in October 2008 when the VA clinician found a slightly erythematous dorsum of both feet "consistent with prior history of more severe rash that has healed" on physical examination and noted that the Veteran's rash was improved.  The Veteran's bilateral foot rash was seen again on subsequent VA outpatient treatment in February and April 2009 when he was advised to treat it with topical ointment.  The Board observes in this regard that, because the Veteran failed to report without good cause for a VA examination scheduled in February 2013 in connection with this claim, evidence which was expected to be obtained from this examination (i.e., the percentage of the entire body or exposed areas of the body currently affected by the Veteran's service-connected dermatitis of the feet) could not be obtained.  

In summary, the record evidence shows that the Veteran's service-connected dermatitis of the feet does not affect at least 5 percent but less than 20 percent of the entire body or exposed areas of the body or requires at least intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for less than 6 weeks during the previous 12-month period such that an initial compensable rating is warranted under DC 7806.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for his service-connected dermatitis of the feet.  Thus, the Board finds that the criteria for an initial compensable rating for service-connected dermatitis of the feet have not been met.  Id.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, is denied.

Entitlement to an initial compensable rating for dermatitis of the feet is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


